



Exhibit 10-h-1
ROCKWELL COLLINS, INC.
APPROVAL OF
SECOND AMENDMENT TO THE
ROCKWELL COLLINS NON-QUALIFIED PENSION PLAN
(as Amended and Restated effective January 1, 2005)




The undersigned, Laura A. Patterson, Vice President, Rewards & Labor Strategy,
Rockwell Collins, Inc. (the “Company”), for and on behalf of the Company and
pursuant to the authority provided to me by the Company’s Senior Vice President,
Human Resources, does hereby approve, the Second Amendment to the Rockwell
Collins Non-Qualified Pension Plan (as Amended and Restated effective January 1,
2005), in the manner set forth in the attached, to provide for the payment of
benefits to satisfy the conditions of a domestic relations order, or
satisfaction of a participant’s tax obligations relating to the Plan benefit.


Dated this 20th day of January 2017.




/s/ Laura A. Patterson            
Laura A. Patterson
Vice President
Rewards & Labor Strategy







--------------------------------------------------------------------------------





SECOND AMENDMENT
TO THE
ROCKWELL COLLINS NON-QUALIFIED PENSION PLAN
(as Amended and Restated effective January 1, 2005)




The Rockwell Collins Non-Qualified Pension Plan, as amended and restated
effective January 1, 2005 (the “Plan”), is hereby amended, effective as of the
date specified below, in the following respects:


1.    The Plan is hereby amended, effective January 1, 2017, by adding a new
section 2.035(c) to read as follows:


(c)
Any benefit payment otherwise payable under the Plan on or after January 1,
2017, may be reduced for:



(i)
Compliance with Domestic Relations Order. Paid to an individual other than the
Participant as necessary to comply with the provisions of a domestic relations
order (as defined in Code Section 414(p)(1)(B)) that the Plan Administrator
accepts in its sole discretion; or



(ii)
Payment of Employment Taxes. Withheld to satisfy any tax obligations of the
Participant relating to such Participant’s benefit under the Plan, including
federal employment taxes under Code Sections 3101, 3121(a) or 3121(v)(2), any
federal tax withholding provisions or corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of
federal employment taxes, and additional taxes attributable to the pyramiding
under Code Section 3401.






